Citation Nr: 0426253	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-21 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, 
New Mexico




THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1955 to May 
1967.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the RO.  The appellant and her son 
testified before the undersigned Veterans Law Judge in April 
2004.  A transcript of the hearing has been associated with 
the record.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant and her representative if further action is 
required on her part.  


REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

There is evidence of record indicating that the veteran was 
under the care of a private nephrologist for chronic renal 
failure secondary to polycystic kidney disease and 
hypertension.  At her hearing in April 2004, the appellant 
testified that the veteran had reported for a dialysis 
treatment, gone into distress, been transported to an 
emergency room, and died.  

However, the record does not contain terminal records from 
the hospital at which the veteran died.  The only medical 
evidence pertaining to the veteran's death is the death 
certificate, which was signed by his private nephrologist.  
Any terminal treatment records should be secured prior to 
further appellate consideration of this claim.  

The Board also observes that the appellant and her son 
testified that the veteran underwent treatment for his kidney 
problems during his employment with Raytheon Corporation in 
Saudi Arabia.  

They also indicated that the veteran received treatment in 
Texas while visiting the United States from Saudi Arabia.  
The appellant should be given an opportunity to submit or 
further identify any records of treatment so that VA can 
attempt to obtain them.  

Finally, in a July 2003 statement, the appellant argued that 
the veteran had been exposed to radiation during his active 
service and that such exposure had caused his health 
problems.  

The Board notes that, in a March 1967 report of medical 
history, the veteran indicated that he had been a member of 
an observational team at Camp Desert Rock, Nevada on or about 
May 1955.  

In the physician's summary on that report, painful urination 
and infection in 1959 was noted, with no resultant sequelae.  
The appellant should be instructed with regard to the 
evidence and information necessary to substantiate a claim of 
service connection for disability resulting from exposure to 
radiation.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The appellant should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  The RO 
should specifically request that the 
appellant more clearly identify any 
treatment received by the veteran for 
kidney problems during the period from 
his service discharge until his death.  
The RO should also request that the 
appellant complete a release of 
information so that terminal records from 
Del Sol Medical Center can be obtained.  
The RO should also properly instruct the 
appellant regarding the evidence and 
information necessary to substantiate a 
claim of service connection for 
disability resulting from exposure to 
ionizing radiation.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
appellant.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by her, the RO should so 
inform the veteran and her 
representative, and request them to 
provide such evidence.  

3.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Such development 
should include obtaining a medical 
opinion regarding the cause of the 
veteran's death if such opinion is 
determined to be required based on any 
newly obtained evidence.  

4.  Once the development requested 
hereinabove is accomplished to the extent 
possible, the RO should then readjudicate 
the issues on appeal.   If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and be 
afforded an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


